DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 14, the claim do not fall within at least one of the four categories of patent eligible subject matter because they are directed toward a computer program product and are not limited to non-transitory embodiments.  Thus, the claim encompass transitory embodiments of the computer program product, which have been held to not fall within one of the four categories of patent eligible subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”).  The claims may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to a non-transitory embodiments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genissel (US-20100199083-A1) .

Regarding claim 1, Genissel teaches a method for communicating avionic data to a non-avionic device (see Genissel Abstract, figures 1-2, paragraphs 18-25, 33, and 61-89 where an onboard system comprising of an avionics domain 11 with avionic data and an open domain 12 based on general public computer components, an example of non-avionic devices, performs the steps (methods) that allow two-directional communications between these two domains, with single-directional link 13 communicating avionic data to a non-avionic device, for example), the method comprising the steps of: receiving a flight command from a non-avionic lightweight client (see Genissel, figures 1 & 2, paragraphs 10, 35-41, 45, and 75-89, regarding security device 10 allowing a secure link in the opposite direction of link 13, from the open domain 12 to the avionics domain 11, receiving data, such as, for example, flight commands (or flight parameters) from general public components and data processing standards (of the open domain 12): Ethernet local networks, COTS (Components Off The Shelf) software and hardware, such as earpieces, watches, telephones, tablets, glasses, etc., examples of a non-avionic lightweight client); determining or receiving physiological data and/or biometric data associated with the wearer of the non-avionic lightweight client (see Genissel, figure 1, paragraphs 10, 18-19, 26, and 35-42, regarding operator authentication means 20 which consist of an authentication device that for example includes means of reading (receiving) biometric means (data), such as from a (smart) watch, an example of a wearable non-avionic lightweight client); making the insertion of the flight command into an avionic system conditional on the meeting of predefined conditions relating to the physiological and/or biometric data (see Genissel, figure 1, paragraphs 10, 18-19, 26, 35-42, 49, and 62, regarding controller 16 which accepts authentication (using biometric data) of the operator and controls opening of access switches 14 and 15, operating like an electronic lock (gateway), to permit communications, for example, to send (insert) data, such as flight commands (or flight parameters) into an avionic (system) domain 11 conditionally upon the operator’s profile, determined, for example, by the matching (meeting) of predefined conditions related to the biometric data (stored in the profile) , during authentication of the operator).

Regarding claim 3, Genissel discloses the method according to Claim 1, including furthermore comprising a step of checking the integrity of the transmitted flight command message and/or an encryption step (see Genissel, figure 1, paragraphs 25,29,39, and 52-59, regarding Control Module 18 which checks the data integrity and may use encryption to enable confidentiality, authentication and to improve integrity).

Regarding claim 10, Genissel discloses the method according to Claim 1, including wherein a non-avionic lightweight client is a connected earpiece (see Genissel, figures 1 & 2, paragraphs 10, 35-41, 45, and 75-89, disclosing open domain 12 as general public components and data processing standards: Ethernet local networks, COTS (Components Off The Shelf) software and hardware, such as an earpiece, an example of a non-avionic lightweight client.  A person having ordinary skill in the art, given the broadest interpretation of an earpiece, would recognize that earpieces are (wearable) ubiquitous COTS hardware capable of performing the method as claimed, such as, for example, bidirectional communications, wireless or wired connectivity, and may comprise biometric sensors, such as those used by health and fitness individuals desiring to monitor their physiological conditions).

Regarding claim 11, Genissel discloses the method according to Claim 1, including wherein a non-avionic lightweight client is a connected watch (see Genissel, figures 1 & 2, paragraphs 10, 35-41, 45, and 75-89, disclosing open domain 12 as general public components and data processing standards: Ethernet local networks, COTS (Components Off The Shelf) software and hardware, such as a watch, an example of a non-avionic lightweight client.  A person having ordinary skill in the art, given the broadest interpretation of a (smart) watch, would recognize that (smart) watches are (wearable) ubiquitous COTS hardware capable of performing the method as claimed, such as, for example, bidirectional communications, wireless connectivity, and may comprise biometric sensors, such as those used by health and fitness individuals desiring to monitor their physiological conditions).

Regarding claim 12, Genissel discloses the method according to Claim 1, including wherein an avionic system is associated with a physical fault rate that is lower and a logic verification that is higher than that of a non-avionic system (it was well-known by those skilled in the art at the time of applicant’s filing that an avionics system, which includes critical functions as such flight controls, must be certified by the FAA, the regulatory body that set flight safety standards, rules, and regulations to ensure operating reliability that exceeds that of a non-avionic system, and therefore would expect an avionic system’s physical fault (failure) rate to be lower and a logic verification (of airborne software) to be higher than that of non-avionic system).

Regarding claim 13, Genissel discloses the method according to Claim 1, including wherein an avionic system is associated with a test and/or verification exhaustiveness that is higher than that of a non-avionic system (it was well-known by those skilled in the art at the time of applicant’s filing that that an avionics system, which includes critical functions as such flight controls, must be certified by the FAA, the regulatory body that set flight safety standards, rules, and regulations to ensure operating reliability that exceeds that of a non-avionic system, and therefore, expect as part of the certification process to demonstrate airworthiness, to undergo test and/or verification exhaustiveness (stress testing and failure analysis) that is higher (more extensive) than that of a non-aviation system).

Regarding claim 14, Genissel discloses the method according to Claim 1, including a computer program product, said computer program comprising code instructions for performing the steps of the method according to Claim 1 when said program is executed on a computer (see Genissel, figure 1, paragraphs 25,29,39, and 52-59, regarding Control Module 18 capable of performing a firewall function with a loaded data filtering table and a protection mechanism for OSI (Open System Interconnection) models of network, transport, and application layers, that one of ordinary skill in the art would inherently know that code instructions (computer programs) would be required to perform these functions and therefore conclude that Control Module 18 comprises a computer (processor) that executes the code instructions).

Regarding claim 15, Genissel discloses the method according to Claim 1, including a system for implementing a method for communicating avionic data to a non- avionic device according to Claim 1, said system comprising at least one avionic system and at least one non-avionic system comprising an earpiece and/or a connected watch and/or a pair of connected glasses (see Genissel, figures 1 & 2, paragraphs 10, 35-41, 45, and 75-89, disclosing open domain 12 as general public components and data processing standards: Ethernet local networks, COTS (Components Off The Shelf) software and hardware, such as earpieces, connected (smart) watches, or connected glasses, examples of non-avionic lightweight clients in a non-avionic system.  A person having ordinary skill in the art, given the broadest interpretation of earpieces, (smart) watches, and (smart) glasses, would recognize that they are (wearable) ubiquitous COTS hardware capable of performing the method as claimed, such as, for example, bidirectional communications, wireless or wired connectivity, and may comprise biometric sensors, such as those used by health and fitness individuals desiring to monitor their physiological conditions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Genissel (US-20100199083-A1) in view of Salomon (US-20160095045-A1).

Regarding claim 2, Genissel discloses the method according to Claim 1, except furthermore comprising a step of determining the distance between the non-avionic device and the cockpit of the aircraft; and the predefined conditions furthermore relating to said determined distance.
Salomon remedies this by disclosing a method performed in an aircraft and comprises a controller controlling wireless access of a mobile terminal (which may be any mobile device with wireless communications capabilities) to functional domains, where in step 403, a controller 140 is able to derive (location) information indicative on the respective locations of mobile terminals 210, within aircraft 200.  Furthermore, in step 405, the controller is configured to control access of the mobile terminal to the functional domains based on an identity (information) of at least one characteristic of the mobile terminal and a characteristic of a user of the mobile terminal, for example, with their respective mobile terminal, a pilot located in cockpit zone 231 or a flight attendant located in zone 232, within aircraft 200 (See Salomon, figures 1, and 3-4, paragraphs 10, 16, 31-36, 39-41, 76, 79, and 82, regarding step 403 (locate mobile terminals) and step 405 (perform authentication of identity)).
	It would have been obvious to one of ordinary skill in the art to modify the method in Genissel to further comprise the method in Salomon of deriving (determining) the location of a mobile terminal, for example, a non-avionic device, relative to the (known) location of the cockpit (zone) of the aircraft, and therefore also determining the distance (between the two locations) and furthermore, utilizing this determined distance as another predefined condition during the authentication of an operator, to send (insert) data, such as flight commands (or flight parameters) into an avionic (system) domain .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Genissel (US-20100199083-A1) in view of Kruger (US-20140152792-A1), in view of Ouwerkerk (US-20140288401-A1), and further in view of Lazslo (US-20180160982-A1).

Regarding claim 4, Genissel discloses the method according to Claim 1, except wherein the physiological conditions relate to one or more parameters comprising gaze tracking, eye movement tracking, gaze fixations, cortisol level, heart rate, variability of this heart rate, one or more markers of the activity of the parasympathetic nervous system, breathing rate, skin temperature, perspiration level, skin conductivity, pupil dilation, an electrocardiography signal, an electroencephalography signal, and a magnetoencephalography signal.
Kruger teaches a method to utilize a physiologic biosensor system to control vehicular or other powered equipment which is triggered by the presence of abnormal physiological biometric measurements from eye movements, eyelid activity and/or other electrical or biochemical findings of the operators. Physiological biometric parameters monitored (measured) include electroencephalography (EEG), blood oxygen, pressure, heart rate and other EKG waveform information, respiration rate and gas levels delivered and exhaled, core temperature and skin temperature; and EKG parameters (see Kruger, figure 1, paragraphs 56, 60, 67, 110-111, 203-210, 224, and 235-236, regarding disclosed examples of physiological biometric measurements).
Ouwerkerk teaches a wearable device 30 comprising a skin conductor sensor 20 capable of monitoring galvanic skin response (GSR) or electrodermal activity (EDA), a measure of electrical conductance of the skin, which varies with its moisture level, thus the sweat gland activity, to derive estimates of (determining) cortisol levels and perspiration levels (of the sweat glands) and may be used as one indicator of parasympathetic activity (see Ouwerkerk, figures 2 and 9, paragraphs 4, 48, 69, and 71).
Laszlo teaches a brainwave sensor system 105 configured as a magnetoencephalography (MEG) system, where in one embodiment is a wearable device 200 that can communicate filtered brainwave data (MEG signals) to a computing device 118, which can be used for brainwave monitoring applications, such as, for example, physiological biometric authentication and flagging health anomalies (see Laszlo, figure 2, paragraphs 35-36, 38).
It would have been obvious to one of ordinary skill in the art to modify the method in Genissel to further comprise the methods of Kruger, Ouwerkerk, and Laszlo, wherein the physiological conditions relating to one or more parameters may comprise (collectively) eye movement tracking (such as, gaze tracking, gaze fixations, and pupil dilation), heart rate (including variability of this heart rate), breathing (respiration) rate, skin temperature, electrocardiography (EKG) signal, electroencephalography (EEG) signal, cortisol level, (from) skin conductivity, and magnetoencephalography (MEG) signal, of which some of these parameters, for example, heart rate or pupil dilation,  .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Genissel (US-20100199083-A1) in view of Jackson (US-20170295094-A1).

Regarding claim 5, Genissel discloses the method according to Claim 1, except furthermore comprising a step of associating the received flight command with a plurality of elementary requests communicated to a plurality of avionic devices, said requests notably being associated with one or more API programming interfaces.
Jackson remedies this by disclosing a method for crew members or passengers to bring their personal tablets 128a, computers 128b, phones/smart devices 128c, and other computing devices on-board a vehicle (aircraft), and each of these devices 128a-128c may join the network 110 in an ad-hoc manner by utilizing any available on-board wireless technology to communicate, using a common messaging protocol, to cockpit units on an aviation node 115a, where client application(s) 210 (on these devices) are directly connected via a common API (references 250, 252) (see Jackson, figures 1-3, paragraphs 26, 31, 38-39, 45-48, and 54-55, regarding Direct API request 250 and API response 252).
It would have been obvious to one of ordinary skill in the art to modify the method in Genissel to further comprise the method in Jackson of associating received messages, such as, for example, flight commands (or flight parameters) with one or .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Genissel (US-20100199083-A1) in view of Kauffman (US-20080102824-A1).

Regarding claim 6, Genissel discloses the method according to Claim 1, except wherein the flight command is communicated through audio and processed using voice recognition.
Kauffman teaches a method for transmitting one or more messages over a secure communications network onboard an airplane 102 for flight staff members equipped with personal communications devices (PCD) 112 with messages comprising of a voice message (that is, a voice pattern) and a conversion of a voice message into textual data, for example, in one implementation, a PCD 112 translates a code word (phrase) within the message using voice recognition (see Kauffman, figure 1, abstract, paragraphs 9, 11, and 13).
It would have been obvious to one of ordinary skill in the art to modify the method in Genissel to further comprise the method in Kaufman a capability of having messages, such as flight commands (or flight parameters) communicated through audio (as voice .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Genissel (US-20100199083-A1) in view of Manjunath (US-20170331895-A1).

Regarding claim 7, Genissel discloses the method according to Claim 1, except furthermore comprising a step of broadcasting a message from an avionic system to the non-avionic lightweight client.
Manjunath teaches a method utilizing an aircraft data interface function (ADIF) between avionics equipment and non-avionics equipment like an electronics flight bag (EFB), thereby isolating the avionics domain from external applications, to provide aircraft parameters to requesting applications by implementing various services, such as generic avionics parameter service, a simple text avionics protocol, and an avionics data broadcast protocol (ADBP).   The ADBP provides (broadcasts) applications with periodic delivery of time-stamped aircraft parameters as extensible markup language (XML) objects The ADIF client is configured via the core network unit to interact with the ADIF server system to request and receive the aircraft parameter information (see Manjunath, abstract, paragraphs 1, 9, and 13).


Regarding claim 8, modified Genissel discloses the method according to Claim 7 including the message being rendered using one or more form techniques chosen from among a vibration, a sound, an image or a video.
It would have been obvious to one of ordinary skill in the art to know that broadcast messages using XML objects can be non-text objects like audio (sound), image, or video (clips) and renderable on an non-avionic client, such as, for example, a smart phone, also capable of eliciting programmed vibrations, because the availability of these additional modes (form techniques) enables both convenience of choice and necessity for one to receive messages, for example, a blind person must use audio (sound) or tactile (vibration) to receive these (broadcast) messages.

Regarding claim 9, modified Genissel discloses the method according to Claim 7 including wherein the message is a configurable or deactivatable or acknowledgeable notification.
It would have been obvious to one of ordinary skill in the art to know that broadcast messages using XML objects, as a markup language, have configurable element attributes capable of modifying the (visual) presentation of  the message, for example the notification (objects).   An ADIF client, for example, a non-avionic client such as an electronic flight bag (EFB), is configured to request (select) and receive desired flight information is indicative that (broadcast) messages (notifications) are configurable (by selection), therefore, activatable, and by inference, deactivatable as well, because the enablement of these features provide the convenience of when and how each person want the (broadcast) messages presented to them.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublishe/PETER D NOLAN/                                                                                                                                                                                                        d applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./
Examiner, Art Unit 3661 

February 12, 2021
                                                                                                                                                                                             
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661